Bore
Wh | Energo

BOREY WIND POWER PLANT
NONTECHNICAL SUMMARY

Borey Wind Power Plant Non-Technical Summary

CONTENT

1

PROJECT DESCRIPTION 3

1.1 Construction .
1.2 Operation ..

SHORT RESUME OF EXPECTED E&S IMPACTS
DETAILED DESCRIPTION OF IDENTIFIED IMPACTS AND PLANNED IMPACT MITIGATION
MEASURES...

3.1. Construction.
3.2 Operation ..
3.3 Impact of the Alternatives considered
3.4 Cumulative Impact .

CORPORATE SOCIAL RESPONSIBILITY PROGRAM
IMPACTS MONITORING

ABBREVIATIONS

CLO Community Liaison Officer

CSRP Corporate Social Responsibility Program

EBRD European Bank for Reconstruction and Development

ESIA Environmental and Social Impact Assessment
EHS Environmental Health and Safety

IFC International Finance Corporation

NGO Non-Governmental Organization

PS Performance Standard

WPP Wind Power Plant

Borey Wind Power Plant Non-Technical Summary

1 PROJECT DESCRIPTION

The Borey Energo (the Company) is in the planning phase for the construction and operation of the
100MW Borey wind power plant (WPP), located near Bulaksay village and Saryoba station in Arshaly
District of Akmola Region of Kazakhstan (the Project). The Company also reviews an option to add to
this Project in the future 15 turbines to increase the total output to 156MW and develop a one more 10
turbine SOMW WPP east of the road between Saryoba Station and Saryoba village. This development
will contribute to the Kazakhstan’s implementation of the Green Economy concept by reducing the
country input to global warming, dependency on fossil fuel and improving power supply reliability.

Twenty-eight 105m high towers of Mingyang turbines (16 of 3.2MW and 12 of 4.0MW output power) will
hold 156m diameter blades that will rotate with the wind from 2 to 25 m/s at a rotational speed range of
10-20 rpm. The turbines will be arranged at 0.4-0.6km away from each other on reinforced concrete
19.6 m wide and 3.9m deep foundations (Figure 1). A 35kV alternate current cable will be laid at 1-2m
depth along each group of turbines to the substation with the total length of 16.7km. The substation will
be connected with a 42km long overhead powerline to the existing 110kV KEGOC substation Shygys
(Figure 3).

1.1 CONSTRUCTION

Up to 70 workers will be involved in construction that will start in May 2022 and will be split into 3
streams: roads, turbines and substation/transmission line. First, the internal roads and temporary
facilities and camp will be constructed. As the turbines parts start to arrive, their assembly and
installation will begin. Assembly of each turbine is expected to take on average 3 windless days.
Movement of vehicles will be allowed only along the gravel enforced internal roads. The Company will
ensure that all access roads are maintained in at least the same condition as before the parts
transportation andthat trenching for cables do not expose the livestock to the risk of injury.

1.2 OPERATION

The fully automatic operation is planned for 20 years without major repair. It will be carried from the
control room at the substation via SCADA. Around 15-17 specialists will be involved in the operation
and maintenance: the plant manager, a warehouse manager, a senior engineer, 2 operations
engineers, 3 to 4 turbine generator engineers and the same number of technicians. Remote operation
monitoring will be conducted by 4 specialists. This staff is expected to work in 12 hour shifts and reside
in Nur-Sultan. The non-skilled workers that can be employed locally are 2-4 guards and a cleaner. They
are expected to live in Bulaksay or Saryoba.

The WPP will contribute to avoided air pollution (702.4t of SO2 and 377.54t of NOx) via replaced fossil
fuel grid electricity and thus to the country’s contribution to the efforts in combating global warming (333
ktCOz avoided annually), in line with Kazakhstan's Nationally Determined Contribution’ .

‘ https://www4.unfccc.int/sites/ndestaging/PublishedDocuments/Kazakhstan%20FirsINDC%20Kz_eng.pdf

Wind Power Plant o 4 Summary

"AKZHAR

sBUIAKSAYg

te

Figure 1 Showing the WPP100MW components: the assigned for the project area (red line), turbines (dots), substation area (pink), transmission line (white). The local
objects are groundwater intakes (well), pipelines (blue) and overhead high voltage powerlines (thin white).

Borey Wind Power Plant Non-Technical Summary

Nur-Sultan)

id or ear pale

ret RSs izas Ti

F The land on which the tri 3 need to

drive in at the Tashkarsu turn belongs
removing» and. ; to the State Reserve. _
Sa 7

Borey Energo Borey Wind Power Plant Environmental and Social Impact Assessment

2 SHORT RESUME OF EXPECTED E&S IMPACTS

The Project has been categorized as “B” for environmental and social
aspects. This environmental and social impact assessment (ESIA) has not
identified any relevant issues that would warrant a review of this
categorization. No critical environmental and social risks have been
identified and impacts are judged to be site specific with a potential to be
brought to acceptable by the Project stakeholders level and in compliance
with the recognized environmental and social Performance Requirements
such as those of the EBRD with mitigation measures. All elements of the
Project will also meet national environmental, social, health and safety
laws and regulations, including national obligations under international law
that apply to the Project.

To determine the local conditions and area’s vulnerability a survey was
carried out from March 16, 2020 to March 3, 2021. The survey included
driving throughout the area, walking to the inaccessible at the time areas
of possible birds concentration like limans, ponds and shrubs and 3-hour
long observations at the two vantage points selected to be on the hills for
better coverage. In total, more than 31 site visits were conducted
throughout the year. The following observations showed that the WPP
area ecological value is considered to be relatively low with the vegetation
and animals typical for the waterless areas of the steppe. In accordance
with the response dated March 19, 2020 No. 3T-A-00037 of the
Republican State Institution "Akmola Regional Territorial Inspection of
Forestry and Wildlife", the future WPP area is not located on the lands of
the state forest fund and specially protected natural areas. Wild animals,
listed in the Red Book of the Republic of Kazakhstan, are not present in
this area. The wildlife sensitivities are mainly associated with the lakes
and limans located west and south of the wind power plant (WPP) site and
the ~60km wide secondary birds migratory corridor Tomsk-Atyrau. The
estimated centerline of this 60km wide lies 8km northwest. The open and
relatively flat studied area supports limited number and diversity of wildlife.

The diversity of amphibians and mammals at the WPP area were noticed
to be low during the whole observation period. The following non-bird
animals, such as Bobak marmot rodent. European hare, Siberian roe deer
and Corsac fox are the only other animals that were noted using the area.
The nearest empty buildings, stables and lofts were checked for potential
hibernation and roosting places of bats and none were found. Over the
year, 2427 birds of 11 orders have been observed. Out of them, only 92
have noted to enter the blades rotation area (risk window) for total 189
minutes. No protected species were noted in the risk window and out of
prey birds only 2 kestrels and 2 Western marsh harriers entered it in May
for 15 seconds. This corresponded to the possible death of 0.00135 birds
for each MW produced which is well below the industry statistics. The
annual mortality per turbine was however higher than recorded for the
industry (21 birds and 0.8 prey birds/turbine/year) but the statistics used
for comparison is mainly based on much smaller turbines. There are no
significant concentrations of migratory birds and the area does not fall

wl
<4
io
[v4
Wi
a

DY KEEDYs

KO

Figure 3 Power transmission
line route, VPs and crossed
land plots.

Borey Wind Power Plant Non-Technical Summary

under the Critical Habitat criteria. Rare Imperial Eagle may occur along the transmission line, but the
numbers will be minimal and critical habitat threshold will not be triggered.

The through the year 31 day-long visits collected information for assessment of impact from habitat
loss, displacement and death through collision with the rotating blades. The monitoring methodology
was based on the principles the second version of the Recommended Birds Survey Methods to Confirm
Impact Assessment of Onshore Windfarms issued by the Scottish Natural Heritage in 2017. The bats
were surveyed according to the Guidelines for Consideration of Bats in Wind Farm Projects, revision
2014.

Out of endangered animals only the Red Book protected Whooper Swans and Imperial Eagle were
recorded. The swans (category Il: catastrophically rapidly depleting population that may lead to
disappearance but according to IUCN is least concern worldwide) were observed once in autumn in
large numbers. This turned out to be a one-off event. During observation of the autumn migration year
later, only one bird was noted at the pond 12km east of the WPP area. A pair of the protected Imperial
Eagles (placed by the Kazakhstan Red Book in the category Ill: reducing population and considered by
IUCN as vulnerable) noted near transmission line in autumn 2020 was not recorded a year later when
only one bird was seen at Mal. Saryoba Lake 10km southwest of the WPP area. No bats or their
roosting places were found. Significant food sources of the animals are located outside of the WPP.
area at the lakes, limans and agricultural fields. Thus, the animals do not use the area for feeding.

Steppe vegetation is represented by perennial bunchgrass Stipa capillata dominating over wormwood
Artemisia austriaca with few other steppe species. Vegetation, damaged during construction is
expected to recover within 1 vegetative season from the seed bank of the top soil that will be scraped
and stored at the edge of the construction sites. No protected or medically important plant have been
identified but because the ephemers and emphemerids flowering period was missed, their identification
was not precise, and chances are that some protected plants have been missed. This will be covered
during the next spring survey.

Impact on the socio-economic aspects is also considered to fit into the category B definition. Out of
several thousands of hectares of pasture accessible by the Bulaksay residents, just over 45ha will be
removed for 20 years of operation. The transmission line passes mainly along the road with existing
10kV powerline crossing undeveloped land and one agricultural field. Two of the 11 undeveloped plots
are privately owned, the others are leased for 49 years (Table 1). All of them are restricted with
easement.

The grid connection route crossing 6 leased and 3 owned land plots with easement that allows access
to the powerline. For the powerline construction, the required permission has been obtained from the
plots tenants and owners.

As the impacts and risks associated with the heavy and oversize parts transportation is valued to be
high, a proper transportation plan with control over the maximum axel load will be prepared by the
Company.

The impact of influx of up to 70 workers to the area with 1437 population is considered to be low. Most
of the construction workers will be local. The small number of others: supervisors and specialists
involved in turbines assembling are expected to be placed in a container type camp or be driven daily
from Nur-Sultan. The available in Saryoba station flats may be rented by some of the in-country
subcontractors giving additional income to the local flat owners. The impact on the workers themselves
may be of the medium significance if the health safety and labour protection requirements placed on the
EPC contractor is transferred onto multiple subcontractors.

The WPP area and transmission line corridor do not have places of specific cultural value but the
landscape emptiness and rural appearance are valued by the local population, which became evident
from the consultation with Bolaksay and Saryoba rural areas residents.

Borey Wind Power Plant Non-Technical Summary

Communication with the affected parties will be maintained according to the stakeholder engagement
plan. To allow for some benefits from the project to be felt by the local community a Corporate Social
Responsibility Program (CSRP) that will include both financial as well as other forms of support is to be
agreed with the Public Governance councils and the Rural Area councils. Selection of actions will be
restricted by the budget commensurable with the size of the project, absence of overlap with the State
programs and their sustainability.

The project benefit will be more apparent on the national level allowing the country to fulfill its goals in
the energy generation from renewable sources. There will also be sizable reduction in air pollution and
the country contribution to the combating of global warming effects. Few jobs will be created for the
local unskilled labour but presence of the WPP may lead to knowledge transfer and encouragement of
the targeted education among the local school graduates.

3 DETAILED DESCRIPTION OF IDENTIFIED IMPACTS AND PLANNED IMPACT
MITIGATION MEASURES

3.1 CONSTRUCTION

3.1.1 Impact on Animals

As there will be no pneumatic hammering for earthwork, ground vibration will be only from vibro-rollers
during the internal roads and crane pads compaction. At a particular place, such work is expected to
last for 3-4 days. The recorded ground species are tolerant to the human presence and are unlikely to
be displaced during construction to the extent of any notable impact on their wellbeing. Isolated burrows
of non-colonial rodents like Bobak Marmot were recorded on several occasions throughout the WPP
territory. During the reproduction period from March to the end of June the dwellers of the burrow in
immediate proximity of the roads and crane pads will be sensitive to ground vibration emanating from
the compactors. Impact of abandoning their burrows with immature offspring will be most significant at
the beginning of this period when absence of grass cover exposes the rodents to predators and food
stock is still sparse. No aggression from their like is envisaged as their numbers and diversity is thought
to be limited by food availability and not the territory. As the rodents are expected to return to their
burrows soon after the vibration ends and only few burrows are thought to be affected, the impact on
animals is considered to be low.

By the time the birds start to select places for nesting in mid-May, the Project activities will be well on
their way, and the sensitive to human presence birds will settle elsewhere.

The following measures will allow reducing the impact to the negligible level:

Start earthwork as early as possible to avoid animals reproduction period (March-June).
Include in the code of behaviour prohibition of animals chasing and eggs collection.

Strengthen internal road prior to use of heavy vehicles, prohibit driving outside them and dragging poles
and towers over the ground, control adherence;

Prohibit picking eggs and chasing animals;

When reinstating the working sites, ensure that the dam-aged vegetation and soil area does not
increase from rein-statement.

3.1.2. Impact on Vegetation and Soil

Impact on soil and vegetation is considered to be low because just over 45ha will be removed from
several thousands of hectares of the dry steppe pasture land that has low plants diversity and poor soil

Borey Wind Power Plant Non-Technical Summary

development. Based on the given by the developer information and the practice from previous similar
projects the average damage around the foundation, the crane pad, storage and assembly area is
expected to be within 0.5ha. It should be noted however, that if the internal roads are not reinforced
soon after snow melt, damaged by driving area may increase significantly. Reapplication of top soil
after construction will allow vegetation recovery from the seed bank in the next vegetative season by
this reducing chances of soil wind erosion.

Small areas of vegetation will be damaged around the 42km long transmission line poles and anchor
towers in a cross like pattern with 10-15m long and 3-9m wide hands. No significant damage to soil is
expected as the poles will be placed in the boreholes and at the anchor towers, the scraped top soil
volume will be small.

Excessive dust is not envisaged well into July when all the internal roads are expected to be reinforced
but dust may be created by the machinery and trucks driving outside the fixed by chip rock roads and
pads. Dust generates the highest impact in the active growth period resulting in the similar to drought
stress condition. Yet, the identified on the WPP site vegetation is not sensitive to dust.

The following measures will allow reducing the impact to the non-significant level:

Strengthen internal road with chip rock prior to use of heavy vehicles, prohibit driving outside them and
dragging poles and towers over the ground, control adherence;

Include in the code of behaviour prohibition of flowers picking;

When reinstating the working sites, ensure that the damaged vegetation and soil area does not
increase from rein-statement.

3.1.3. Transportation Impact on Traffic and Roads Condition

The oversized parts like towers, blades and the main crane will be transported in the fixed horizontal
position reducing by this maneuverability of the trailers that will also travel at an average speed of
25km/h in groups of 5 or 6, transporting one turbine at a time. The trucks will start at the Tianjin port,
China and enter Kazakhstan at Khorgos custom terminal. The distance from Khorgos to the WPP site is
around 1600km. The turbine components will be transported along the A351 motorway to Almaty, then
via M36 highway bypassing Balkhash and Karagandy cities and on the outskirts of Nur-Sultan city
turning to the local partially surfaced KC31 road to WPP site that does not enter the settlements. The
transportation plan will be submitted to the road police for approval. All trailers over 4m wide and 30m
long will be escorted by a police car in front.

The trailers can block considerable length of the one lane roads that span for 1156km of the route.
Being under construction, driving on M-36 road would slow down the speed of trucks and create
obstacles for other vehicles especially at the bridges detours. As the construction of different segments
of the M36 road is expected to be completed in 2023, some parts will still be under construction during
transportation. Blocking the traffic for a long time is not envisaged as the route does not have steep hills
and only 3 narrow turns and two narrow bridges (Figure 2).

Although the turbines supplier recognises the 8t maximum axel load limitation, without due control,
trailers with insufficient axel number may be used. The most common 6 axels truck-trailer with own
weight being 12t, is suitable only for blades and containers transportation unless the pressure is
reduced by doubling the number of wheels on the axels. Carrying the other parts, such trucks are likely
to damage the category 2 roads surfaces as was the case with the construction of the TSATEK
windfarm 16km west of Bulaksay where 14km of the old tarmac road to Nur-Sultan used by Bulaksay
residents on the daily basis was damaged and not repaired. The remaining 20km of the unsurfaced
graded road is also likely to be damaged, especially at the parts where it is blocked by the road
construction and the traffic is moved to the not enforced field road along it.

Borey Wind Power Plant Non-Technical Summary

The Project traffic around the local roads is not expected to be significant, around 2 cars per hour. The
concrete trucks will run along the internal roads between the foundations and the batch plant at the
worker camp.

It is considered that after application of the following measures, the residual impact will be low.

Develop oversize and non-standard weight equipment transportation plan and obtain the road police
approval.

Request the heavy turbine parts transportation contractor to provide evidence of the trailers compliance
with the 8t maximum axel load before transportation starts. To reduce fuel consumption, it is the best
practice to have axels that can be lifted on the motorways that can withstand higher load.

Consider arrangement of controlled overtaking the trailers caravans and a minimum distance between
the trailers must be maintained to allow safe overtaking. Place the trailer length note on its back in
Russian to inform the overtaking cars.

3.1.4. Local Community Health Safety and Livelihood

If the water is taken from the Bulaksay or Saryoba station water supplies, shortages during the peak
time usage may arise. To prevent this, the Company will repair the village pipework and pumps.

Visual impact will be less than the impact during operation as not all turbines will be up at a given time
and the blades will not rotate.

After studying the Saryoba Station and Bulaksay villages livestock daily travel routes and determining
the time when pastures started to be used in spring, it was decided that the construction will not have
significant impact on the livestock providing the risk of the livestock falling in the cable trenches is
eliminated. All the land will remain available for pasturing. The 3m deep foundation pits and trenching
for the cable laying will be the only hazard for the livestock during the construction. The access to the
pits will be obstructed by the excavated ground, placed at their edges and a hazard warning tape.
However, the height of the excavated ground along the trenches will not be high enough to stop
livestock from crossing.

Use of the WPP land in any other way but pasturing and hunting (e.g. ground resources extraction,
agriculture, recreational etc.) is not envisaged. The State Reserve and leased land that surrounds the
WPP is also unlikely to be used for anything more than non-intensive pasturing.

The air quality will be reduced locally with diesel combustion products, dust and volatile hydrocarbons.
Painting will be minimal as most of the components will be galvanized or pre-painted. The turbine parts
will be bolted rather than welded. Considering the distance to the residential area and the expected
wind turbulence for most of the construction period no discernible impact is expected on the population
from air pollution.

The earth moving equipment will generate noise around 90 dB(A). At the nearest house in Bulaksay,
which is 1.33km away from the closest turbine, this noise will attenuate below the background level.

These mitigation measures can reduce impact to the low or negligible level:

e Ensure that water availability to the local residents is not hindered by the Project water use by
repairing the Bulaksay village water supply system.

e Attempt to complete cable laying before grazing period. If not possible, minimise time the trenches
remain open or leave 20m wide gaps in trenches on the live-stock daily route. Compensate the
live-stock owners any trenches related live-stock injuries.

Borey Wind Power Plant Non-Technical Summary

3.1.5 Land Requirements and Use

Intrusion of the transmission line into the undeveloped land plots sets the livelihood restoration
procedures despite that no impact on the tenant is envisaged. The Company has already signed
easement agreements with 7 tenants and is in process of signing the rest of agreements. Considering
that all the plots have already been restricted with easement, all but two are undeveloped, the land to
be taken for the poles and anchor towers is small, 7 contracts have been signed without coercion and
deceit and the remaining contracts are expected to be signed in the same manner, the land
acquisition impact is considered to be low.

Table 1 The crossed by the transmission line land plots. All plots are restricted with easement. See Figure 3 for

location in the order WPP-Shygys substation.

Lan a Payme: ’ Lease until
Total © Taken Kear Designati [Private
1 213000 2,4122 191 046 Agricultural production Undeveloped, pasture 11.03.2054 Yes
2 225 3,852 305 078 Farming Undeveloped, pasture nid Yes
3 400 1,785 141 340 Agricultural production Undeveloped, pasture nid Yes
4 125 1,159 91777 Agricultural production Agricultural field 15.04.2052 Yes
5 9670 12,08 956 696 Agricultural production Undeveloped, pasture 11.03.2054 Yes
6 100 1,162 92 030 Livestock fodder storage Undeveloped, pasture nid Yes
7 129 1,210 95 848 Agricultural production Undeveloped, pasture 13.04.2026 Yes
8 50 Farming Undeveloped, pasture 12.05.2047 No
9 100 Livestock fodder storage Some hey harvesting nid No
10 11 . Agricultural production Wasteland Private No
Data pending -
1 4794 Agricultural production Wasteland 11.03.2054 No
12 78 Agricultural production Wasteland Private No
13 5 Agricultural production Shygyz substation Private No

3.1.6 Waste Management

The construction waste volume will be small. The contractor will be responsible for waste safe storage
at site and final disposal. The closest licensed and properly engineered non-hazardous waste landfill is
65km and the wastewater treatment plant is 90km from the site at Nur-Sultan east and west side
respectively. Because of these distances, there is a possibility that the contractor will choose to dispose
this waste to the nearest fenced waste dump at Bulaksay Village.

Table 2 Expected construction waste quantity and elimination methods (hazardous waste is highlighted)

Waste name Chen! Aoemanietts Eli ation mi id
ty,t containers

A Drums on i, ali
Used oil 0.15 sheltered pad Regeneration by specialized company
Oiled ground 0.39 1.5m’ container Removed on worker camp closure to a
Oiled cloth, oil filters 0.04 1.5m’ container hazardous waste landfill
Scrap metal 9.74 Openair pad To metal recycling yard MetizVtormet
Paint cans 0.24 1.5m* container Astana, Eco-KZ, Kazvtorchermet in Nur-
Welding rodends 0.05 0.5m? container _ Sultan on worker camp closure

- 3 =
Pomeste waste 7.50 __1.6m* containers 4. suitan landiill - guarded and fenced,

onstruction waste fully engineered
air filters 779 .
Open air pad at

‘Wood and the camp
cardboard Local workers for utilisation at home
packaging 3.4
Sewage 935 Septic tank Nur-Sultan wastewater treatment plant
Food waste 0.5m container Local workers for utilisation at home

Borey Wind Power Plant Non-Technical Summary

Hazardous waste volume will also be small but there is a risk that it will not be separated from non-
hazardous waste and that used oil will not be stored in a way to prevent ground contamination and
mixing with rainwater. It is also possible that hazardous waste will be stored at the work camp for over
6 months to be removed with the worker camp at the end of construction. This would breach the time
limit for waste storage without a license. Oil stained ground at the turbines may also not be collected
but buried under the reapplied top soil at the end of work on site.

The following measures will allow reducing the impact to the negligible level:

If an intermediate between the Nur-Sultan landfill and the Project contractor is used, request waybills
that proof disposal at the landfill. Inspect Bulaksay waste dump for the Project specific construction
material a month after start of the waste removal.

Do not mix packaging and food waste with the rest of waste and arrange utilization locally.

3.1.7 Workers Influx

Up to 70 people are expected to be present on site in peak time associated with the foundations steel
wire frame tying that requires manual labour. Most of them will be local. The small number of others:
supervisors and specialists involved in turbines assembling are expected to be placed in a container
type camp or be driven daily from Nur-Sultan. As their culture and values are likely to be significantly
different from the local population, they are unlikely to use the available in Saryoba station flats that
may be rented by some of the in-country subcontractors.

The workers will mainly be largely locals or Kazakhstan nationals. The Company will prohibit the use of
Illegal, forced or child labour. The Company will emphasise the principles of the core labor standards
including the prohibition on child labor and forced labor as well as compliance with national labor laws
in the construction contract and include relevant checks in the internal audits. Considering that the
Company will extend its existing practices over contractors control to this project, this form of impact
is thought to be low. To reduce this impact to negligible level the EPC contractor will develop the code
of conduct and control that all the Project workers adhere to it.

The following measures will allow reducing the impact to the negligible level:

e Check workers camps design for compliance with the national legislation and EBRD/IFC worker accommodation
guidelines
e Inspect worker camp accommodation regularly

3.1.8 Cultural Heritage

The Department of Culture, Archives and Documentation of the Akmola region reported no presence of
historical or cultural objects on the territory of WPP. There is a chance that cultural objects that are not
identified by archaeologists as part of the archaeological survey, once excavated under time pressure,
will not be retained untouched and reported to the cultural heritage authorities as prescribed by the
legislation. To reduce the impact to the negligible level the Company will develop and supervise the
earthwork conducting subcontractors on instructing their workers to follow the chance find procedures.

3.1.9 Risk of Accidents

The standard-length vehicles may generate high risk to the other one-lane roads (one each way) users
if they move in a train like manner leaving insufficient gaps between for the overtaking cars. These
vehicles will not be escorted by the police and transportation company representatives and thus the
distance will not be regulated. The probability of head-on collision or overturn from being pushed off the
road is higher for drivers of one-lane roads where overtaking involves driving on the opposite direction

Borey Wind Power Plant Non-Technical Summary

lane. This probability increases on more congested and better surfaced segments of the transportation
route that allow higher speed.

The oversize freight will be escorted by a police car traveling in front of a caravan from 3-6 vehicles with
a transportation company supervising car at the back. Yet, the risk of collision here is higher than for
the standard size freight because the queuing behind drivers would not expect such a long trailer and
may easily misjudge their cars overtaking capacity.

Significant spills are not expected to occur because there will be no large diesel storage tanks at the
site However, the main contractor or subcontractors may decide to store at their worker camp either
backup diesel or diesel additives like gas condensate for the cold period. Backup petrol, diesel or oil
may also be stored in 5-20L canisters at the working sites on the ground without secondary
containment and protection from being driven over by a reversing vehicle. Accidental diesel spills during
heavy machinery refueling may be small but fairly frequent. Considering that the equipment will be
refuelled by a tank truck driver from a small local fuel supplier, small and medium spills may occur as
the driver is not trained for the equipment refuelling and will not have enough preventive equipment.

The soil and ground have low permeability to diesel and oil and high ability to absorb small spills. A
medium size spill (~10-20L that would be expected on accidental disconnection of a fueling hose) can
be smeared by rain and melt water through the unsaturated zone of the silty clay ground. There is also
the risk of cumulative impact from several such spills. This risk at the turbines B2-6 and 14 is somewhat
lower but still significant to deserve additional mitigation measures.

Considering diesel properties, risk of diesel fuel ignition while fueling the equipment on site stripped of
vegetation is negligible but work of any equipment on the fire prone vegetation in the dry season may
result in significant damage to vegetation from ground fire.

Probability of extreme rain (above 20mm/day) and wind storms (over 25m/sec) during dry summer is
very unlikely. Therefore the risk of the stored in heaps top soil transfer by the wind is considered to be
negligible and not require risk reduction measures.

The following measure will allow reducing the risk to the low level:

e Include in the transportation plan requirement to maintain sufficient distance between the trucks
in the caravan. For oversize parts transportation, obtain the road police approval and request a
second escort car to arrange controlled overtaking of oversize trailers.

e Fold the main cranes arms and ground the large crane arms for the night;

e Purchase fuel from a reputable supplier and check on site entry that the driver passed spill
prevention training and has the required spill containment and collection equipment.

e Develop a spill prevention plan. Stipulate higher groundwater exposure to spills at the turbines
B2-6 and 14 and B1-1 and 5. Ensure that contractor controls fuel tank drivers use of trays under
refueling couplings

e Develop an emergency response plan. Prohibit grass ignition and cigarette ends dropping on
grass. Include ground fire preparedness and response procedures and training for the equipment
operators. Inspect availability of adequate firefighting equipment at each machine, which is noted
to work on the grass.

3.2 OPERATION

3.2.1 Air and Groundwater

No discernable impact on air and groundwater quality from the WPP is expected. The only sources of
air pollution will be few vehicles operating at some distance from the settlements. Possible releases of
sulfur hexafluoride during maintenance and repair of the high voltage circuit breakers are covered in the
risk assessment Section 3.2.8. Small amount of non-hazardous waste and domestic sewage that may

Borey Wind Power Plant Non-Technical Summary

contaminate groundwater is planned to be contained safely and disposed to Nur-Sultan waste
treatment facilities.

3.2.2 Vegetation and Wildlife

The project vehicles will not damage vegetation as they will drive only along the internal roads
hardened with gravel. Reptiles and some insects are likely to use the access roads and the turbines
body and shade for warming up in the mornings and cooling in the afternoons. This will however have
no effect on the site ecology and will not increase reptiles mortality as the transport movement along
the roads will not be intensive. Bats are not present in the wind power plant site and do not roost or
hibernate over winter anywhere near the site.

Over 31 day-long visits to the site throughout the year, bats were not found. The other non-bird animals
are represented mainly Bobak marmot rodent. European hare, Siberian roe deer and Corsac fox are
the only other animals that were noted using the area. Over the year, 2427 birds of 11 orders have
been observed. Out of them, only 92 have noted to enter the blades rotation area 28-184m above the
ground (risk window) for total 189 minutes. No protected species were noted in the risk window and out
of prey birds only 2 kestrels and 2 Western marsh harriers entered it in May for 15 seconds. This
corresponded to the possible death of 0.001 birds per MW power produced over the year, which is well
below the industry statistics of 0.24-1.3 birds/MW/year.

On the other hand, waterfowl collision with the transmission line (TL) wires was considered to have
medium significance throughout the TL with the ‘hot spots’ at the Zhakankol Lake, Koykeldy and the
Ishim river crossing. The flight intensity was noted to be low and noted only at dawn and dusk but 2
birds species that were noted passing through the TL were protected. Birds electrocution potential is
not expected to be significant on the TL line for the absence of bird species that build nests at the poles
and anchor towers crossbars.

The following measures will allow reducing the impact to the negligible and low level:

e Keep all the gaps and interstices in the nacelles inaccessible to the birds.
e Fix alloy plates on the transmission line wires. Install balls at the segments near the Zhakankol
Lake, Koykeldy village and the Ishim River crossing as some plates may fall off with time.

3.2.3 Waste

During operation the waste generation is expected to be small. Domestic wastewater from control room
will be accumulated in the underground tank at a maximum rate of 1.2m° per day and removed to the
Nur-Sultan wastewater treatment plant by a tank truck. Small amount of office waste will end up in the
Nur-Sultan landfill,

3.2.4 Land Requirements and Use

Practically all WPP territory will remain to be open for livestock pasturing. Use of the WPP land in any
other way (e.g. ground resources extraction, agriculture, recreational etc.) is not envisaged. A letter
from the Committee of Geology of the Ministry of ecology, Geology and natural resources of
Kazakhstan "Sevkaznedra" dated 18.12.2019 confirms absence of known valuable extractable
resources under the site. The local councils reported no agricultural activity on the selected for WPP
area in the past. The State Reserve land and leased land that surrounds the WPP is also unlikely to be
used for anything more than non-intensive pasturing and hunting. Therefore, impact on land use during
the operation is considered to be negligible.

Borey Wind Power Plant Non-Technical Summary

3.2.5 Noise and Electromagnetic Radiation

According to the national health regulations *, an acceptable level of noise that is not harmful to
hearing, even with prolonged exposure, is considered to be 55dB(A) during the day and 45dB(A) at
night. The ambient noise measured at the Bulaksay village and Saryoba station houses facades was in
the range of 48 and 54dB(A).

The noise at the hub height after the speed of 8m/s does not increase beyond 111.5dB(A) for all
frequencies. The blades noise has swishing character with a specific frequency. Mechanical noise will
emanate from the components inside the nacelle (gearbox and generator) and will in general will also
have specific frequency noise. The WPP surroundings have no sources of significant noise that can
add up with the turbines noise and the turbines are set at over 500m from each other to prevent
overshadowing so noise from the turbines does not add up. Because in the area the wind is very
frequent, the noise generated by the turbines will be masked by wind.

contour) not the night noise limit (red contour) approach close to the residential areas. The B1-6 turbine is 200m
SE from the tree line that occasionally used for recreational purposes by the locals The maximum noise level
there is expected to be 50dB(A). The Bulaksay graveyard is at the edge of the night limit contour.

Noise propagation modeling was made by WindPro®. The results show that after 300m the turbine
maximum noise dissipates to 50dB(A). At the Bulaksay houses located 1.3km and further from the
WPP, noise from the turbines will be below 45dB(A), which is comparable to a home refrigerator noise.

* GOST 12.1.003-83 International Standard for the System of Occupational Safety Standards. Noise. General Safety Requirements
1984.

Borey Wind Power Plant Non-Technical Summary

The farm on the south side of the railway at Saryoba station is 1.1km away from the set of turbines B1-
14 and 13. The modeling gave 40dB(A) residual noise at the farmhouse facade. The B1-6 turbine is
200m SE from the tree line that occasionally used for recreational purposes by the locals. The
maximum noise level there is expected to be 50dB(A) (Figure 4).

The blades lightning protection in the form of aluminum grounded wire may interfere with the cell
phone, radio and TV signal only in immediate proximity of a receiver which is not the case here. The
nearest airport with air traffic control and meteorological radars are located in Nur-Sultan 48km away
from the WPP and the cell phone mast is in Saryoba village 9.6km south. The turbines are not located
on the path between the mast and the local cell phone users. However, to ensure that the relevant
impacts do not appear:

During the operation, the Company will monitor disturbances in reception in various weather conditions
and if the disturbances are attributed to the turbines, work with the reception providing operators to
eliminate such disturbances.

3.2.6 Visual impact

Eighteen locations were selected for assessment of this impact: the closest houses that have direct
view to the turbines. The relative position and size of the turbines was determined using WindPro®
software, Photomontage tool.

At Bulaksay west and Saryoba st. northwest houses most of the turbines will be observed on a rural
landscape with the TSATEK Green Energy WPP on the horizon and a low voltage powerline on 9m
high poles in front at various distance from the viewer. The 1.3km distance between the turbines in view
and the closest row of houses reduced the impact but the turbines will be 17m above Bulaksay and
face the village most of the time due to prevailing wind from the southwest.

The houses on the north and northwest of Saryoba st. will observe most of the turbines (up to 21).
Impact on Saryoba st. farm is expected to be low since only two turbines will be observed in the
southwest direction. But the impact significance will increase with further expansion of the WPP.

The results of visual impact modelling collages based on the photos taken from 18 ‘worst impact’
locations in Bulaksay, Saryoba st. and Saryoba village have been disclosed. Two sets of collages were
made: 1) for the Project turbines and 2) for consideration of cumulative impact the Project turbines with
the turbines of the known to date possible Project expansion to 156MW and with an SOMW windfarm
planned to be located between Saryoba st. and Saryoba village (See Section 3.4.1). The collages were
named according to the postal addresses of the houses they were taken from. They were sent to three
WhatsApp chats: Bulaksay, Saryoba st. and Saryoba rural area. The consultant sociologist was added
into the 3 chats to register the residents feedback. She recorded 58 out of 60 responses in Saryoba
station chart being against the development with one abstained and one placing a condition. Only 18
Bulaksay residents have responded with only one agreeing with the development on condition. No one
responded from Saryoba village chat (see Appendix 4 of ESIA). The comments showed that the
residents perceived higher and different impacts from the ones predicted by the environmental and
social impact assessment indicating the lack of the Project-stakeholders interaction to date.

Irrespective of this opinion, for both Bulaksay and Saryoba st. villages residents the visual impact is
considered to be significant because the landscape is rural, has no vertical structures and no
benefits from the project are perceived by the viewers.

There are no measures that can reduce the visual impact but relocation of the turbines to a different
site. However, the impact can be compensated by sustainable improvement of the local community
livelihood managed under the Corporate Social Responsibility Program described in Section 4. The
program aims to develop a positive attitude to the plant. Implementation of the prepared Stakeholder
Engagement Plan will allow monitoring this attitude.

Photo 1 View southwest (240°) from Bulaksay Talina str. House 1 (#1 on Error! Reference source not found.).

17
Borey Wind Powe:

Photo 2 View southwest (245°) from Bulaksay Abay str., House 1 (#4 on Error! Reference source not found.).
Borey Wind Power Plant Non-Technical Summary

ee

ae

2 te ae

Photo 3 View southeast (135°) from the Bulaksay southmost Bogenbay str., house 2 (#10 on Error! Reference source not found.).

19
Borey Wind Po Non-Techn

Photo 4 View west (266°) from Bulaksay northwest house Usheler St. House 1. (#8 on Error! Reference source not found.).
Photo 5 View northwest (287°) from Saryoba station. northwest house of Novak (#16 on Error! Reference source not found.).

24

Borey Wind Power Plant Non-Technical Sumr

Photo 6 View northwest (259°) from Saryoba station car repair shop in Koktem Passage (#12 on Error! Reference source not found.).

22
Borey Wind Power Plant Non-Technical Summary

Photo 7 View northwest (297°) from the north house of Saryoba station Bogenbay Batyr Street, house 1 (#14 on Error! Reference source not found.).

23
Borey Wind Power Plant Non-Technical Sumt

Photo 8 View east (104°) from the farm of the Saryoba station on the other south side of the railway (#17 on Error! Reference source not found.).

Borey Wind Power Plant Non-Technical Summary

3.2.7 Shadow flicker

The shadow flicker appears inside the house when rotating turbine blades are closer than 1.5km from
the house and are between the sun and the house window. The IFC Environmental, Health and Safety
Guidelines for Wind Energy based on the Queensland shadow flicker methodology and DECC Report *
recommends that the predicted duration of shadow flicker effects experienced at a sensitive receptor
shall not exceed 30 hours per year and 30 minutes per day on the worst affected day, based on a
worst-case scenario.

The shadow flicker modeled with WindPro® Shadow tool showed exceedance of these guidelines for 3

south and west edge houses in Bulaksay and 7 houses in Saryoba st., that were most exposed to the

impact and were representative of the other houses nearby that were screened by either houses or

trees ‘. Thus, the selected houses represented the worst case scenario, which accounts for the turbines

and houses altitude difference but assumes that the turbines rotors are always rotate and always face

the affected windows placed 2m above the ground with no cloudy days in a year. The following

conditions significantly reduce the worst case shadow flicker results:

e Clouds that are expected to be present at least 37% of the time (total cover).

e Most frequent facing of the rotors towards the prevailing southwest wind;

e Some windows orientation at sharp angles to the blades and protection by trees especially in
summer and most importantly;

e The Doppler Effect that predicts no flicker impact at 10 rotor spans distance (1554m). Only B1-6
and 7 fall into this distance for 7 south west edge houses in Bulaksay, which windows face south
while the turbines being southwest of them.

Aerosols, smoke and dust can also reduce flicker impact but their concentration is the air of the area is
expected to be very low.

Basing on the above, the shadow flicker impact magnitude (rated 4) on the Bulaksay and Saryoba st.
houses that are judged to have low sensitivity (rated 2) is considered to be medium (resulted in 8)
mainly due to breach of the internationally recognised benchmark. The shadow flicker impact on the
rare road users is considered to be negligible.

The shadow flicker impact on the houses can be reduced to low or even negligible level by shutting
down particular turbines when shadow flicker is expected to occur. But considering that the residents
will not be present at home at all times, shutting down can be implemented upon receiving and
analysing complaints and then incorporating the findings into the turbines operation.

3.2.8 Risk of Accidents

3.2.8.1 Blades and Nacelle Disintegration and Fire

A combination of high wind and break of blades angle change failure may lead to uncontrolled blade
spinning and consequent rupture of the blades and gearbox. Mandatory safety standards in turbine
design, manufacturing, and installation as well as more frequent maintenance have made the
occurrence of blade throw a rare phenomenon. If occurs, the problem would be noted well before the
consequences but once the turbine disintegrates, the fractures can be thrown to a distance of up to

3 State code 23: Wind farm development by the Department of Infrastructure, Local Government and Planning, Queensland
Government, Planning Guideline from July 2017; Department of Energy and Climate Change (DECC). 2011. Update of UK Shadow
Flicker Evidence Base: Final Report. Parsons Brinckerhoff, London, UK, p.5.and Massachusetts Department of — Energy
Resources (DOER). 2011. Model Amendment to a Zoning Ordinance or By-law: Allowing Conditional Use of Wind Energy Facilities.
Available at: http://www.mass.gov/eea/docs/doer/gca/wind-not-byright-bylaw-june 13-201 1.pdf (Accessed February, 2016)

4 The WindPro shadow flicker assessment results are available as a separate document on demand.

25

Borey Wind Power Plant Non-Technical Summary

500m from the turbine in the direction of the spin. The Saryoba st. farm is 1km away from the nearest
turbine B1-14 and houses on the southwest of Bulaksay are 1.3km from the nearest turbine B1-6. The
sufficient distance will not present any hazard; however, residents should be informed in advance about
the risks and safety precautions in the event of nacelle disintegration. Four daily and three non-daily
passenger trains pass the station. The nearest turbine B1-12 is 1.2km away from the railways, which
would not pose risk for the passing trains. The likelihood of blade debris reaching the railway is very low
but in the worst case they can reach the Bulaksay road 120m from the closest turbines. The possible
consequences are some damage to the cars that rarely pass by.

In the event of a nacelle fire, best practice is usually to allow burnout, and for firefighting services to
establish a safety zone to ensure secondary fires in the area surrounding the turbine is prevented or
controlled. In June-August ground fire can be started by sparks. Because the plant operator will have
sufficient time before fire starts, the Nur-Sultan fire brigade can be mobilized in time to ensure that this
fire does not spread. The local pond southwest from Bulaksay has sufficient volumes of water for fire
engines.

Probability of the step-up transformers ignition is thought to be negligible. The most severe
consequence is loss of a transformer because the power will be cut and the oil automatically
discharged into the secondary containment provided for such circumstances.

Despite that the risk significance is judged to be low, the Company will conduct the following:

e Develop site-specific emergency response plan with regular staff training and drills.
e Install automatic fire detection system linked to automatic shutdown and automatic or
remotely engaging firefighting like foam water or powder sprinklers in the nacelles.

3.2.8.2 Ice Throw on Blades Heating Failure

The risk of the blades throwing ice on blades heating failure is considered to be low since all the
sensitive objects are located over 800m away from the blades. The EC Guidelines suggest a safety
threshold of 200-250m from any turbine, beyond which there is no significant risk from ice fragments °.
The IFC suggests that 276m is sufficient °. The area will not be used by the cattle in the cold part of the
year. The WPP operator will be aware of such failure and if any risk of damage by ice is envisaged,
stop the blades rotation. With the situation being considered as very unlikely and consequence being
minor damage to a passing by vehicle, the impact is considered to be negligible to merit mitigation
measures.

3.2.8.3 Floods and Ground Fire

For the absence of rivers, flooding occurs only in spring on the limans located outside the Project area.
Flush rains and prolonged heavy rains are rare in the area but when occur, they may only saturate the
ground. The relief is relatively flat to generate sheet runoff over the frozen ground in the event of a
sudden warm up in spring. Thus the risk of flooding is considered to be negligible.

Ground fire however is a frequent event in summers. They usually start from accidental ignition. Spring
fire setting to old grass is not practiced in the area. The ground fire temperature is not sufficient to
damage the wind towers and the cable switchbox. At the camp and substation area, the grass will be
absent or too low and relatively thin to create any risk to the electric equipment waste oil drums that will
be placed away from the grass. Summing up the above, the fire risk is considered to be low.

5 Moregan et al. (1998). Wind Turbine Icing and Public Safety - A Quantifiable Risk? Colin Moregan and Ervin Bossanyi Garrad

Hassan and Partners Limited: European Commission (DGXI!)
® Environmental, Health, and Safety Guidelines for Wind Energy. International Finance Corporation, 2015

26
Borey Wind Power Plant Non-Technical Summary

3.3. IMPACT OF THE ALTERNATIVES CONSIDERED

The do-nothing option was not considered. Alternatives of location, scale, layout, mode of operation
and materials used were considered by the Company mainly on the technical, logistical and financial
criteria after the through the year wildlife monitoring reported no critical issues. Thus, the turbines layout
was designed to minimise effect of wind shadows created by the neighboring turbines in respect of the
prevailing wind direction. Three turbines were removed to comply with the IFC requirements to the
worst case flickering impact modeling results but some noncompliance still remains.

Selection of the location was constrained by the need to be close or within the corridor in which the
required speed and frequency of winds are present, close to the existing road and to the national grid
and on the ground that is owned by the State and that would allow excavation of 2.8m deep pits for the
turbines foundation without excessive efforts.

Selection of the materials and equipment used is made on the base of the cost and complexity of the
delivery logistics. The number of turbines is based on their capacity, considering 28 turbines MingYang
3.2MW and 4.0MW, and 25 turbines Envision 5.0MW.

Overhead 35kV internal powerlines are considered as an alternative to the cables on the plot of the
WPP. This alternative would create considerably higher risk of collision with wires, which will also
expand to the species that otherwise would not be affected by the development.

Some of the turbine components can be transported by railway but special platforms would be required
with the wheels width change at the border as reloading will not be possible for the absence of the
required for it special lifting equipment at the terminal. Considering other complexities related to the
railway logistics and offloading cranes limitations, the option, although being more environmentally
friendlier, is not preferred by the developer.

The operation mode options were reviewed from the point of view of turbines components integrity
preservation and cost optimisation. The cut-out and the cut in speed was determined by the turbines
supplier. No alternatives are available for the working pattern. The guards, maintenance and control
staff has to work round the clock in shifts while the cleaning and office staff can work normal hours.

The top end of the scale was considered in terms of the available capacity of the nearest substation to
accept additional load. The bottom end was decided on calculation of profitability as the logistics
complexity and construction cost would remain practically the same for a smaller scale plant. The plant
substation scale depends on the turbines total output and KEGOC requirements.

3.4 CUMULATIVE IMPACT

Cumulative impact comes in two forms. First, the planned installation of the known Sofievskaya 39MW,
Arkalyk 17MW and Energotrust S0MW windfarms nearby by the same developer and second, presence
of TSATEK, Ereymentau and in perspective other windfarms in this wind rich region with the grid
connection possibilities and the power consumers proximity.

Cumulative impacts on the noted prey birds may come in the form of displacing or reducing their
hunting success. At a population level, migratory bird species and those that forage over large ranges
may experience significant cumulative mortality as a greater proportion of the population may encounter
multiple turbines during their movements.

3.4.1 Cumulative Visual Impact

Visual impact significance depends on the perception of the viewers and does not have an objective
value. The Sofievskaya, Arkalyk and Energotrust windfarms is perceived by the sensitive viewers as a

27
Borey Wind Power Plant Non-Technical Summary

single development now intruding in between the villages with further potential to expand. The impact of
this addition was evaluated in the same way as for the 100MW Project by sharing the views from 18
houses in Bulaksay and Saryoba villages and Saryoba station modeled with the WindPro Collage
Module with the residents of these nearby settlements.

The minimum distance between the closest turbine and the first house in Bulaksay would also be
reduced from 1.3 to 0.8km. The Saryoba village northmost houses will observe most of the Energotrust
turbines but the separation distance of 3.7km between the closest Saryoba house and turbine E8 will
reduce the impact magnitude. The sensitivity of the view from these houses is reduced by the focus of
the residents attention towards the Mal. Saryoba Lake. The Bol. Saryoba Lake swimming and fishing
area is 8.3km southwest of the nearest turbine E9. Its 4 cottages are normally rented by the Nur-Sultan
residents.

The visual impact on Akzhar village residents will appear with the erection of Sofievskaya, Arkalyk-1,
Energotrust and two additional ZB turbines planned as a possible substitute for any of the turbines that
may need to be removed as a result of this impact assessment. The distance between the southmost
house and the closest ZB2 turbine is 3.4km and E1 turbine is 3.6km away. Although no modeling has
been conducted from this village for its remoteness, the change in the landscape is expected to be of
the same magnitude as for the Saryoba village residents since the distance and the landscape is the
same and the attention focus is also away from the turbines and towards the lake, which was the initial
reason for establishing Zarya dairy farm at this place. This view also has high voltage powerline 22m
anchor towers that pass 2km south of the village.

Because the cumulative visual impact is considered to be significant with no impact reduction measures
available, the Company will attempt to compensate this impact to the sensitive viewers by improvement
of their livelihood by further expanding the Corporate Social Responsibility Program agreed for the
100MW plant capacity.

3.4.2. Cumulative Shadow Flicker Impact

The shadow flicker cumulative impact assessment considered the additional Sofievskaya and Arkalyk
WPPs, which turbines will be located closer to the sensitive receptors compared to Borey WPP.

The WindPro worst-case scenario modeling showed that the turbines B1-8, S39-1 and S39-2 will breach
the IFC EHS Guidelines for Wind Energy 30 hours per year limit’ with the latter turbine having the
greatest impact of 116:16 h/year®. The house 9 will be the most affected.

The identification of potential shadow flicker receptors was based on satellite imagery and the site visits
undertaken in September 2020. With the sun height and rising and setting place changes, the shadow
flicker impact can differ through the year. In the winter solstice (22.12), the houses which windows
(1x1m and 1x1.5m) face south may be affected. In the summer solstice (21.06), larger number of
houses that face west towards the turbines may be affected. The other houses in the same streets are
protected by trees and shrubs but may also be under impact in winter when trees have no foliage.

The most likely orientation of the blades was determined from the wind data from Sofievskaya wind
mast installed 17km west of the WPP. The blades are likely to face southwest with only 6% to the
south.

7 State code 23: Wind farm development by the Department of Infrastructure, Local Government and Planning, Queensland

Government, Planning Guideline from July 2017
® The WindPro shadow flicker assessment results are available as a separate document on demand.

28

-y Wind Power Plant Non-T

Figure 5 Cumulative impact from the known plans for expansion of the local wind power to 206MW with Sofievskaya (S), Arkalyk (A) and Erementau (E) WPPs; sensitive

viewpoints from which visual impact was modeled (cameras); the sun trajectory over the horizon on June 22 (yellow arches) and December 22 (blue arches) at 10 blades
rotation diameters distance from the sensitive receptors in Bolaksay (#9) and Saryoba st. (#16); the assigned for the project areas (red lines), turbines (dots), substation
area (red), transmission lines (white), cattle routes (green lines) groundwater intakes (well), pipelines (blue) and overhead high voltage powerlines (thin white) and two

tectonic faults (pink) cross the studied area.

Borey Wind Power Plant Non-Technical Summary

3.4.3. Other Forms of Cumulative Impact

Cumulative impact from the mentioned windfarms on land use is considered to be negligible. Historic
satellite imagery back to the Soviet Union time showed no agricultural activity on the selected for the
turbines sighting territory. As there are other undeveloped fields that have been cultivated in the past
around, it is likely that they will be brought into cultivation first. Thus, no fragmentation of the field and
increase in work load for farmers is expected in the future. Pasturing will be conducted in the same
manner without change.

Noise modeling showed that noise at the closest houses would be 45-47dB(A), which is within the
prescribed by the legislation limit for the night time.

The rest of cumulative impact, from appearance of the turbines that could not be viewed together,
will depend on the overall attitude to the wind power projects locally and in the country.

4 CORPORATE SOCIAL RESPONSIBILITY PROGRAM

Considering that the local residents will not gain from the Project in a long term, their initial negative
attitude towards the Project and discrepancy between the actual and perceived by the residents
impacts significance, creation of benefits that can be associated with the Project is essential. An
instrument known as the Corporate Responsibility Program (CSRP) can help to deliver such benefits in
structural and sustainable manner. The Company will agree a budget of the Program during
construction and an annual contribution during the operation. A long-term sustainable improvement
should be favoured over serving acute needs that may be provided by other financing sources.

The program is to enable Bulaksay and Saryoba st. residents, to improve their wellbeing as a result of

the project implementation irrespective whether there is an impact on them or not. The Company will

discuss the CSRP and the needs with the Public Governance Councils of two villages and provide them

with information on the budget. The Company will use the following criteria for an action to qualify for

the CSRP funding:

. Action cost fits the allocated to the CSRP budget and accounts for other needs;

. Action does not overlap with the State programs;

. Action benefit is sustainable;

. Action benefits the local community and is not biased to a particular group or person unless the
group is agreed to be vulnerable and in need of additional to the existing help;

. Action benefits women, children and girls or reduce burden on women

RON

a

5 IMPACTS MONITORING

Construction will be monitored through checking adherence to the named above plans and
mechanisms and project specific construction management plans. During the operation, monitoring will
be conducted monthly. Annual reports on environmental and social performance will reflect the plans
implementation progress. The reports will be checked against the legislative and the financing
organisations’ requirements. Monitoring is to be carried out throughout the project life.

The SEP provides a mechanism for the consideration and response to further comments. It contains a
grievance form that can be submitted and the consultation schedule. It describes the Company
approach to interacting with the stakeholders, including the general public, and the disclosure of
relevant information with respect to the Company operations and the project.

The Community Liaison Officer (CLO) will ensure that the grievance mechanism is available to all
stakeholders, involves an appropriate level of management and addresses concerns promptly, using an
understandable and transparent process that provides feedback to those concerned without any

30
Borey Wind Power Plant Non-Technical Summary

retribution. The CLO will register the comments or grievances and control the grievance handling
process. Grievances can be left in the mailboxes located on the information boards at council and
Community Service Centre or sent by mail or via e-mail to CLO. The Company website will also act as
a platform to receive comments. This mechanism does not limit the public’s rights to use the
conventional routes to place grievances and the available legal system.

Further information can be obtained from the Community Liaison Officer Mr. Alibek Tleubayev
Tel.: +77015879188, e-mail: Alibek.T@sungrow-re.com, Address: Kazakhstan, Akmola region, Arshaly
district, Bulaksay village, Okzhetpes st, building 4.

31
